 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDRomano Ford,Inc.andInternational Association ofRetail Automobile Salesmen&Servicemen, Ind.Case 3-CA-3121May 15, 1968DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND ZAGORIAOn December 18, 1967, Trial Examiner RobertL. Piper issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.He also found that the Respondent had notengaged in certain other unfair labor practices al-leged in the complaint. Thereafter, the GeneralCounsel filed exceptions to the Decision and a sup-porting brief. The Respondent filed cross-excep-tions and an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Romano Ford, Inc.,Syracuse, New York, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERTL. PIPER, Trial Examiner: This proceed-ing under Section10(b) of the National LaborAll dates hereinafter refer to 1966 unless otherwise indicated'Certain errors in the transcript have been noted and correctedPursuant to motion of the General Counsel at the hearing,officialRelations Act, as amended, was heard at Syracuse,New York, on June 20 and 21 and August 22, 23,and 24, 1967, pursuant to due notice. The com-plaint, which was issued on March 24, 1967, on acharge dated December 8, 1966,1 and amendedJanuary 5 and February 3, 1967, alleged in sub-stance, as amended, that Respondent engaged inunfair labor practices proscribed by Section8(a)(1), (3), and (5) of the Act by (1) variousspecified acts of interference, restraint, and coer-cion; (2) discriminatorily refusing to hire an appli-cant for employment and discriminatorily discharg-ing an employee; and (3) refusing to bargain withthe Union on and after December 3. Respondent'sanswer denied the alleged unfair labor practices. Atthe conclusion of the case-in-chief, ruling wasreserved on Respondent's motion to dismiss all al-legations of the complaint, individually and collec-tively,which motion is disposed of by the findingsand conclusions hereinafter made. The GeneralCounsel and Respondent filed briefs. The GeneralCounsel's unopposed motion to correct the officialtranscript of proceedings is hereby granted.2Upon the entire recordin the case and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.JURISDICTIONALFINDINGSRespondent is a New York corporationengagedin the sale and distribution of automotive productswith its principal office and place of business inSyracuse, New York. During the past year it soldproducts valued in excess of $500,000, andpurchased and received products valued in excessof $50,000 at its Syracuse location directly frompoints outside the State of New York. Respondentadmits, and I find, that it is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe complaint alleged and Respondent deniedthat International Association of Retail AutomobileSalesmen & Servicemen, Ind. (the Union herein), isa labor organization within the meaning of Section2(5) of the Act. Harry J. Stewart, president of theUnion, testified that it was organized for the pur-pose of representing employees, primarily automo-bile salesmen and servicemen, as bargaining agentwith respect to wages, hours, and working condi-tions.3 The record establishes, and I find, that theUnion is a labor organization within the meaning ofSection 2(5) of the Act.notice was taken of theTrialExaminer's Decision inRevnoldsMotors, Inc(since affirmedby theBoard,167 NLRB 35 (1967)),finding theUnion tobe a labor organization within the meaning of the Act171 NLRB No. 49 ROMANO FORD, INC.407III.THEUNFAIR LABOR PRACTICESA. Introduction andIssuesThisproceedinginvolves alleged refusals byRespondent to bargainwith the Union, after itsrequest based upon the possessionof a documentsigned by a ma ority of Respondent'ssalesmenauthorizingthe union toact astheir exclusive col-lective-bargaining agent with Respondent,by refus-ing to recognize or bargainwith the Union and byunilaterally changing the ratesof commission paidsaid employees,alleged interference,restraint, andcoercion before and after such request,and allegeddiscriminationbefore and aftersuch request, saidinterference and discrimination allegedlybeing forthe purposeof underminingthe Union and destroy-ing itsmajoritystatus.The issues as framedby the pleadingsare: (1)Refusal to bargain onand after December 3 withtheUnionastheexclusiverepresentativedesignatedby a ma ority of the employees in theappropriate unit byfailing and refusing to recognizeor bargainwith the Union and byunilaterally in-creasing the rates of commissionpaidsaid em-ployees; (2) interference,restraint,and coercion by(a) interrogating employeesabout theirunion ac-tivities;(b) promisingemployeesa retirement planif theyrefrained from union activities;(c) grantingemployees increased commission ratesto inducethem torefrain fromunion activities;(d) threaten-ing employees with discharge,loss of demonstra-tors,loss of bonuses,and installationof a timeclockif theyengaged in union activities; (e) creating theimpression of surveillanceof itsemployees' unionactivities;(f) encouragingitsemployeestonegotiate directlywithRespondent rather thanthrough the Union;and (g)threatening applicantsfor employmentthat theywould not be hired unlessthey refrained from engaging in union activities; (3)discriminatorily refusing to hire an applicant foremployment because of his union activities;and (4)discriminatorily discharging an employeebecauseof his union activities.The complaint further al-leged that such interference,restraint,and coercionand discriminationboth before and after therequest to bargain were engaged in for the purposeof underminingtheUnion and destroying itsmajoritystatus.B.Chronologyof EventsThe Union came into existenceinOctober.Shortly thereafter it commenced an organizationaldrive among salesmenemployed byvarious au-tomobile dealers in Syracuse.Thiswas commonknowledge in the industry in Syracuse.The Unionsecured a number of membersat two other Forddealerships, Reynolds Motorsand Aloi Ford. In thelatter part of November,several of Respondent'ssalesmen became interested in affilation with theUnion,among whomwere Donald Chisholm andHoward O'Brien,employed by Respondent as new-car salesmen.On the afternoon of November 30O'Brienadvised Chisholm that the Union was hold-ing a meetingthat evening where they could obtainthe necessary information with respect to whatsteps could be taken to organize Respondent'ssalesmen.O'Brien was unable to attend the meetingso Chisholm agreed to and did so. The meeting wasof salesmenfromotherautomobiledealers.Stewart, president of the Union, presided. Eitherduringa break in or immediately after the meeting,Chisholm and Stewart had a conversation for ap-proximately10 minutes.Chisholm and Stewart were not personallyacquainted but knew each other by sight as fellowautomobilesalesmen.Chisholm told Stewart thatsome of Respondent's salesmenwere interested inunion representationand asked him what to do inthat respect. Stewart gave Chisholmamimeog-raphedformwhich stated that the signersauthorized the Union to act as their exclusive col-lective-bargainingagent with their employer. Theform contained blank spaces for the names of theEmployer and the Union, which Stewart filled in atthe time he gave the form to Chisholm. BothStewart and Chisholm called this form a "petition."Although the language of the document can scarce-lybe considered a petition, nevertheless, ashereinafterfound,apparentlyStewartandChisholm regardeditas apetition for an election.Stewart informed Chisholm that the "petition" wasto get an election at Respondent's place of businessand either that the Union needed 30, or that itneeded 33, percent of the salesmen to sign in orderto get an election.At that time the Union was limit-ingitsorganizationaleffortstoautomobilesalesmenand not including servicemen. Stewartalso informed Chisholm that the Union would needmorethan 50 percent of the votes to win the elec-tion.Chisholm told Stewart that Respondent em-ployed 17 new- and used-car salesmen and thatChisholm thought he could get more than 50 per-centof the salesmen to signthe petition.Chisholm's understanding,derived fromStewart,of the purpose of the document definitelywas thatitwas only for anelection,and not that it wouldauthorizethe Union to representthe employees andbargain with Respondentifmore than 50 percent ofthe salesmen signed.The foregoingfinding is basedupon two affidavits which Chisholmgave to BoardagentsonDecember 15 and January 5, 1967.Although Chisholm admitted that each affidavitwas trueat the time made, his testimony variedsomewhat from them. In hisDecember affidavit, 2weeks after the event, Chisholm stated that the onlything Stewart told him was that the petition was toget a vote for aunion,or to get a vote to see if theycould geta unionin, and that the Union needed thesignaturesof 30 percent of the men. Chisholmfurther stated that he informed each of the signers 408ROMANO FORD, INC.that thatwas the purpose of the petition.He alsostated that Stewart said nothing about negotiatingor that bysigning the petition the salesmen wouldbecome membersof the Union.In his January 1967affidavit,Chisholm stated that Stewart said the per-centage needed to get a vote was 33 percent ratherthan 30,a variancewhichdoes not seem of greatsignificance,and that the Union would need 51 per-centof the votescast in order to win the election.-Chisholm furtherstated that he was positive thatStewart did not say that the salesmen would have aunion if they signed the petition and that the onlyimpression he got from Stewart was that the peti-tion would beused to get avote tosee if a majoritywanted a union.In that same affidavit Chisholmstated that he asked each man who subsequentlysigned thepetition ifhe would like to have a unionin and then told him that by signing the petitionthey couldget avote to tryto get the Union in.In his final affidavit, datedJune 19,1967, and atthehearing,Chisholm changedhistestimonysomewhat, admittedlyafter being informed of thelegal significance of advising signers of such a docu-ment thatits "only"purpose was an election. Hethen stated that he did not understand at the timehe received the petitionfrom Stewart that its onlypurposewas to secure an election and that he didnot so advisethe salesmen who signed it. I amsatisfiedand find that Chisholm's recollection ofwhat he was told byStewart andwhat Chisholm inturn understood and told thesigners was better atthe time ofhis earlieraffidavits,one within 2 weeksand the other withinabout a month of the actualevents.Stewart and Chisholmalso discussed what theUnion mighttry to securefor thesalesmen in theway of improvedterms and conditionsof employ-ment,including increased commissions on the saleof new cars, a salary of $150 a week, a 40-hourworkweek,no split shifts, and other benefits.Stewartasked Chisholmto return the petition assoon as he secured enough signatures.Chisholmleft theunion meeting at approximately 11 p.m.,returnedhome, and called O'Brien over.Chisholmtold O'Brien what had occurred and that the peti-tion wasfor the purpose ofgetting an election tosee if Respondent's salesmenqualified fora union.Chisholm also advised O'Brien of the hoped-forbenefitsChisholm and Stewart had discussed.O'Brien was enthusiastic and asked to sign thedocument first, which he did, late on the evening ofNovember30, in the presence of Chisholm and hiswife. Chisholmsigned it immediately thereafter.O'Brien testified that Chisholm told him that theonly purpose of the petition was to see if Respon-dent qualified for a union.Chisholm in effect ad-mitted this. On direct examination he stated that hetoldO'Brien that they needed 33 percent of thesalesmen to sign the petition to get an election. Oncross-examination Chisholm admitted that he wasnot sure whether he had told O'Brien that the peti-tion was only to have an election to see if a majori-tywanted the Union.In his first two affidavitsChisholm stated that the only purpose he told thesigners was that the petition would be used to getan election.Iam satisfied and find thatChisholmadvised O'Brien,before he signed the petition, thatitsonly purpose was to secure an election to findout whether a majority wanted theUnion.O'Brien,when later called as a witness by Respondent,testified that the blank spaces in the first three linesof the petition containing the names of Respondentand the Union were not lled in when he signed thepetition at Chisholm's home.In this respect, I donot creditO'Brien and credit Chisholm andStewart,who both testified that Stewart filled in thenames of Respondent and the Union in such spacesprior to giving the petition to Chisholm.The followingday Chisholmtook the petition towork and secured the signatures of 8 more ofRespondent's salesmen,making atotal of 10. Theparties stipulated that Respondent's total comple-ment of salesmen at that time (the appropriateunit)was 17.Chisholm contacted Respondent'sother salesmen in various locations, including theshowroom floor,themen's lavatory,the used-carlot, and the next door restaurant.In each case heasked the salesmen iftheywereinterested ingetting a union in and advised them that the pur-pose of the petition was to get an election to see if amajority wanted theUnion,Respondent qualifiedfor a union,or to try toget the Union in.Frank Scuderi was the first salesman whosesignatureChisholmsecured December1.Chisholmapproached him on the showroom floor where theytalked for about 5 or 10 minutes. Chisholm askedScuderi to sign the petition and when Scuderi askedwhat it wasfor advisedhim that it was only for thepurpose of a union electionor tosee if the Respon-dentcouldqualifyfc raunionvote.Theyproceeded to the men'slavatory for privacy andScuderisigned.RichardO'Connor,anothersalesman,also signed the petition at Chisholm'srequest on December 1 in the men's lavatory. Theyhad previously discussed it over a cupof coffee inthe adjacent restaurant.Chisholm told O'Connorthat the petition was onlyfor thepurpose of bring-ing about an election if a majority of the employeessigned it.Although it seems unlikely,O'Connortestified that he did not read the petition before sign-ing, and Scuderi testified he could not recall hav-ing read itbefore signing. O'Brien, Scuderi, andO'Connor were the only signers calledas witnesses.Chisholm returned the petition with the 10 signa-tures to Stewart the same day.On or about November30 JayR.Kibbe, asalesman whohad previouslyworked for BenderFord,Respondent's predecessor,withMario Iacu-one, one of Respondent's new-car sales managers,contacted lacuone in the adjacent restaurant andasked him fora job.lacuone and Kibbe werefriends. lacuone conceded that Kibbe was a good ROMANO FORD, INC.409automobile salesman.Kibbe had been working forAloi Ford.lacuone asked him if he was still withAloi because,according to lacuone,he did notwant to hire him away from Aloi. Kibbe advisedIacuone that Aloi had fired him. Iacuone askedKibbe if he could start working immediately. lacu-one also asked Kibbe if he was still drinking. It wasundisputed that Kibbe had a long-established habitin that respect.Kibbe replied that he had not givenup drinking because he obtained a good manycustomers as a result of acquaintances made inbars.lacuone told Kibbe he would like to have himon the sales staff and could use him. Iacuone toldKibbe what time the morning sales meetings wereheld and explained Respondent's pay plan to him.lacuone told Kibbe to come to Respondent's officeFriday, December 2. According to Kibbe,lacuonesaid that he was going to consultAnthonyRomano,Respondent's president,the same day and left to doso.According to Iacuone,he told Kibbe he wouldconsult Romano at a later time,and did so.Instead of waiting until Friday,Kibbe returned toRespondent's office to see Iacuone on Thursday,December 1, the same dayChisholm wassecuringthe signatures of the salesmen on the petition.Kibbe had heard that in the meantime Aloi hadcontacted Respondent and was afraid that he wouldnot be hired.He told Iacuone that he would be into work Friday morning.During this conversation,according to lacuone,or during theirfirstconversa-tion, according to Kibbe, but admittedly beforelacuone's final refusal,Kibbe advised Iacuone thatKibbe had been fired by Aloi because he had signedthe petition for the Union there. lacuone advisedKibbe that Respondent had made a mistake in thenumber of salesmen it needed and could not useKibbe at that time.He told Kibbe that if an openingarose later he would contact him.Respondent ad-mitted that from December 1 to the time of thehearing it hired from 10 to 15 new salesmen. In ad-dition,Respondent advertised for salesmen duringJanuary 1967. According to Iacuone, he decidednot to hire Kibbe because of his drinking problem.However,Respondent admitted that it was aware ofKibbe'sdrinking habit for 4 or 5 years andnevertheless had offered Kibbe employment onthree occasions during 1965 and 1966 prior to this.On each of these occasions Kibbe had applied for ajob with Respondent and had been hired but laterchanged his mind and decided to remainwith Aloi.On one of these occasions he washired bylacuoneand on another by O'Brien,who had been one ofRespondent's sales managersprior to April or May1966. Iacuone admitted that he had previously of-fered Kibbe a job and that he had not come to workbecause he decided to stay with Aloi. O'Brien didnot deny having previously offered Kibbe a job.Contrary to the testimony of lacuone and Kibbeand the lack of denial by O'Brien, Romano testifiedthat Kibbe had applied for employment four timesand each time Respondent had refused to hire himbecause of his drinking habit.Respondent employed 14 new-car salesmen and3 used-car salesmen, the latter at its used-car lotsome blocks from the main showroom. Each morn-ing Respondent held sales meetings of the new-carsalesmen.On the afternoon of December 2Romano and lacuone called a special meeting ofthenew-car salesmen.AlthoughdeniedbyRomano, it is quite apparent that Respondent wasaware of the union activity which had taken placethe previous day when Chisholm had solicitedsigners on the showroom floor throughout the dayand engaged in numerous conversations with vari-ous salesmen concerning the petition and thebenefits theUnion hoped to obtain for thesalesmen.Respondent had 3 officials, Romano,Iacuone,and George Backus,the other new-carsalesmanager, officed in the same rather limitedpremises of a typical automobile dealer also occu-pied by the 14 new-car salesmen.Inaddition,Respondent had a used-car sales manager, CharlesNorvell,normally stationed at Respondent's used-car lot.Chisholm secured some of the signatures atthe used-car lot.Moreover,Backus admitted thathe was aware of the union activities because of thesequence of events.Iacuone opened the meeting and then turned itover to Romano.Backus was also present.Romanoadmitted that he called the special meeting becausehe had heard rumors about the Union from otherdealers and wanted to express his views on the sub-ject. Romano then made a speech dealing with thesubject of joining the Union.Romano advised themen that he had heard some talk of union activityand that there was no reason why there should be aunion at Respondent.Romano said that as a milk-man he had once belonged to a union and was notopposed to unions.However,he thenpointed outthe benefits the salesmen had and the disoavantagesthey could expect if they joined the Union. Duringthecourseofhisspeech, in substance, hethreatened the salesmen with discharge, loss of freedemonstrators,loss of bonuses, and installation of atimeclock if they joined the Union,encouragedthem to negotiate directly with Respondent ratherthan through the Union, and promised them aretirement plan if they refrained from joining theUnion. The foregoing finding isbase upon thecredited testimony of Chisholm and O'Brien, whomRespondent promoted to new-car sales manager onJanuary 4, 1967, and who was still in that positionatthe time of his testimony, together withRomano's affidavit. Romano denied that he madesuch threats, promises, and suggestions to thesalesmen during his speech, but in his affidavit,which he had sworn was true and he had carefullyread and which he also initialed on the very pagewhere such statements appeared,he admitted ad-vising the men both of the advantages of not havinga union,including free demonstrators,volumebonuses, and short hours,and also the disad-vantages if they joined the Union,including loss offreedemonstratorsand bonuses,punching a 410DECISIONSOF NATIONALLABOR RELATIONS BOARDtimeclock, and if an employee did not produce fora couple of weeks he would have to be let go.On or about December 2 Stewart obtained a for-mal letterof demand drafted by his attorney ad-dressed to Respondent requesting recognition andbargainingon the basis of representing a majorityof Respondent's salesmen,and suggesting an impar-tial card check if Respondent had any doubt con-cerning the Union's majority status. About 10 a.m.on December 3 Stewart, with the letter of demandin an envelope,went to Romano's office to requestrecognition and bargaining.Stewart previously hadworked for Respondent for a short period of timeand thus Romano knew him.Romano also knewthat Stewart was the president of the Union and ac-tive in organizational efforts at other automobileagencies.When Stewart entered Romano's officeRomano recognized him as a former salesman butapparently did not immediately recall Stewart'sconnectionwith the Union.Stewart told Romanothat the Union represented a majority of Respon-dent's salesmen and he was there to request recog-nition and bargaining.Stewart tendered the letterof demand in the envelope to Romano.Stewart toldRomano that it was a formal letter of demandrequesting recognition and bargaining.Romanothen recognized Stewart as an official of the Unionand refused to accept the letter. Stewart laid theletter in the envelope on the desk.Romano askedStewart what right he had to present Romano withthe letter and Stewart replied that the Unionrepresented the majority of Respondent's sales em-ployees.Romano replied that he had been in-structed not to accept anyletter from or talk toStewart because he was affiliated with the Union. Inhis affidavit Romano admitted that Stewart tried toread the letter to him but Romano would not per-mit it and advised Stewart to contact Respondent'sattorney. Romano removed the envelope from thedesk, gave it back to Stewart without opening orreading the letter of demand, and ordered Stewartto leave. Stewart left.Stewart proceeded across the street to the postoffice and sent the letter of demand by registeredmail, return receipt requested, to Respondent. Thiswas a Saturday.Romano admitted that Respondentsubsequently received the registered letter of de-mand in the mail. Romano himself did not see theletteruntilapproximatelyDecember 9 or 10,because he left town Monday on a business trip toNew York City for several days.About an hour after Stewart's departure, Iacuoneand Backus started calling various salesmen in-dividually into the sales managers' office. Chisholmobserved various salesmen summoned from theshowroom floor and their offices to the office occu-pied byIacuone and Backus.During at least one ofthese interviews,Backus interrogated the employeeabout his union activities, created the impressionthatRespondent was engaging in surveillance of itsemployees' union activities, and threatened himwith discharge. A short time later Romano alsocalledthatemployee intoRomano's office,questioned him about his union activities, createdthe impression of surveillance, and included aveiled threat of discharge. Not long thereafter Iacu-one also interrogated him about his union activities.O'Brien,currently Respondent's sales manager,testified that Backus called him into the salesmanagers'office an hour or so after Stewart left.Backus asked O'Brien if he knew what was goingon.O'Brien replied that he did. Backus askedO'Brien if he had signed the union petition. O'Brien,although he had, replied that he had not. Backusrepeated the inquiry and O'Brien repeated his deni-al.O'Brien offered to bet $500 that he had notsigned the petition. Backus then said that he wasglad that O'Brien had not signed the petitionbecause Respondent was going to fire him if hehad, but thatBackuswould find out anyway. Aboutanhour laterRomano called O'Brien intoRomano's office and asked him if he had signed theunion petition. O'Brien again denied that he had.Romanotold O'Brien that Romano did not care butthat he would eventually find out,adding that hewas firing two men that day for lack of production.(Respondent did in fact fire two men for lack ofproduction later that day.) A short time laterO'Brien again entered the sales managers' office.lacuone and Backus were present.lacuone askedO'Brien if he had signed the petition.He again de-nied that he had.Backus admitted calling O'Brien into the officeabout 1 p.m. December 3 and interrogating himabout what was going on. Backus,no longer withRespondent, frankly admitted trying to find outwhat wasgoingon in the line of union activity andthat he was aware some such activity was going onbecause of the numerous conversations and un-dercurrent among the employees for several days.This time period coincides with the beginning oftheactivitybyChisholm on the morning ofDecember 1. Backus of course was aware ofStewart's request to Romano that morning. Accord-ing to Backus, he felt that O'Brien owed it to him toadvise him what was going on because Backus inthe past had "goneto bat" for O'Brien whenRespondentwas considering discharging him.Backus admitted that O'Briensaid that he had notsigned the union petition. Backus denied threaten-ing O'Brien with discharge for signing the petition,but I credit O'Brien. Backus, who was present whenChisholm was fired about an hour later, concededthat this conversation with O'Brien occurred beforeChisholm's discharge.Iacuone denied interrogatingany ofthe salesmenabout theirunionactivities.He at first testified thathe was unaware of any union activity at Respon-dent's place of business until the first week inJanuary. However, he later admitted that on themorningof December 3, after Stewart had con-tacted Romano, two of the salesmen came to his of- ROMANO FORD, INC.lice and advised him that they had signed the unionpetition but regretted doing so. He denied askingthem,claiming that they volunteered the informa-tion.Patently, after his conversation with them, ap-proximately an hour or 2 before he fired Chisholm,lacuone was fully aware of the union activity andthe circulation of the petition by Chisholm.lacuonedid not deny asking O'Brien if he had signed thepetition, testifying that he could not recall havingtalked to O'Brien.Romano testified that he couldnot recall having talked with any of his salesmenabout the Union on December 3. I credit O'Brienand find that Backus, Iacuone,and Romano all in-terrogated O'Brien about his union activities, withBackus and Romano impliedly threatening him withdischarge if he had signed the petition.About 2 p.m. December 3 lacuone, with Backuspresent,summonedChisholmtothesalesmanagers'office and fired him. Chisholm askedIacuone why he was fired.Iacuone first replied thatRespondent's sales were down and Respondent hadto let some employees go. When Chisholm chal-lenged this reason because there were sevensalesmen below him on Respondent's current salesproduction chart,lacuone changed his reason andsaid that Chisholm was fired because he was too"nosey."lacuone and Backus gave Chisholm nodetails.Chisholm asked Iacuone if Chisholm couldspeak to Romano about the matter.lacuoneagreed.Chisholm proceeded to Romano'soffice.Romano,Norvell,and Respondent's attorney werethere.Chisholm told Romano that lacuone hadfired Chisholm and asked Romano why.Romanofirst replied that lacuone must have stated thereason.When Chisholm persisted,Romano saidChisholm was fired because he was too nosey.Chisholm then asked Romano if Chisholm couldusehisdemonstrator untilMonday.Romanoreplied that Chisholm could not and instructed himtomove his car from the private parking lot nextdoor to the point,a location on Respondent's pro-perty, and turn in the keys, which Chisholm did. Aspreviously found,at that time lacuone,Backus, andRomano were aware that it was Chisholm who hadsecured the signatures of the salesmen for theUnion.About 3 p.m. December 3 Stewart received a callfrom Norvell,Respondent's used-car sales manager,with whom he had been acquainted for years. Nor-vellcomplained to Stewart because he hadpromised to delay organizing Respondent. Stewartagreed that he had,but replied that he had no alter-native because Respondent's salesmen had come tohim and requested action.About an hour later Nor-vell again called Stewart and asked him to speakwithRomano,whichStewartdid.Romanoapologized for ordering Stewart out of Romano'soffice that morning.Theydiscussed the three menthat had been discharged earlier that day. Romanoadvised Stewart that two of them had been laid offbecause their sales were so low.Romano asked411Stewart if he would delay taking any action untilRomano returned from a business trip he was tak-ing to New York City for several days. Stewartagreed to hold up action until Romano returnedand called him. As a result Stewart did not file arepresentationpetitionwiththeBoard untilDecember 9 after he heard from Romano. Stewartnever received a reply to his oral request or theUnion's letter of December 3 requesting recogni-tionandbargaining.None of Respondent'ssalesmen ever advised the Union that they wishedtowithdraw their signatures from the "petition"signed by them.On or about December 6, Backus told O'Brienthat Backus was aware that Chisholm had been in-volved in activities on behalf of the Union and thatBackus knew that Palmosky had signed the unionpetition and that Simpson had not. The foregoingwas not denied by Backus. (The petition revealsthat Backus was correct.) Palmosky and Simpsonwere the two employees discharged by Respondenton December 3 for lack of production.As hereinabove found, Chisholm told most of thesalesmen when soliciting their signatures on theunion petition what benefits the Union hoped tosecure for the employees, including shorter hours,salaries of $150 a week instead of a draw, and $60commission on each new car sold. At that time,Respondent paid the following commissions on thesale of new cars: $40 on a Falcon, $45 on a Fair-lane, $50 on a Mustang, $60 on a Galaxie, and $70on a Thunderbird. Respondent concededsellingmany more Fairlanes and Mustangs than Thun-derbirds. On or about January 1, 1967, Respondentchanged its new-car commission rate, thereaftergranting the salesmen a $60 commission on everynew car sold. Romano admitted that all of hissalesmen had advised him that the Union had"promised" to get them a $60 commission on thesale of new cars. Respondent conceded that thiswas an improvement or increase in the amount ofcommission paid.Respondent admitted that it didnot inform the Union of or consult with it concern-ing this change in commission rates.On or about January 11, 1967, Norvell askedWilfred Lamoureux, an automobile salesman and atrustee of the executive board of the Union, if hewanted a jobas a salesmanwithRespondent.Lamoureux replied that he did. Norvell advised himto come in the following day. Norvell said he wouldcontact Romano and Lamoureux could start towork. The following day Lamoureux met with Nor-vellandRomano.Norvell toldRomano thatLamoureux had worked for Norvell about 5 yearsand was a good man. Romano replied that Respon-dent wanted good men on its team and Norvellshould hire him. Either Norvell or Romano askedLamoureux when he wanted to start working. Theyagreed on Saturday and Lamoureux said that hewould report then. As Lamoureux was about toleave, Norvell asked him if he was mixed up in the 412DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion and stated that Respondent did not want toget involved in that.Romano then also stated thathe did not want to get involved in any labor trou-ble. Lamoureux replied that he was not involved inthe Union,and would report to work on Saturday.Neither Romano nor Norvell denied any of theforegoing.Lamoureux,after leaving,had secondthoughts about the matter because he was an oldfriend of Norvell and was in fact very active in theUnion.As a result Lamoureux decided that heshould not report for work. He called Norvell onSaturday and said that he would not report to work.C. Interference,Restraint, and CoercionThe complaint alleged that Respondent, by cer-tain named supervisors: (1) on or about December2 and 3 threatened its employees with discharge,loss of demonstrators,loss of bonuses, and installa-tion of a timeclockif theyjoined or assisted theUnion; (2) on or about December 2 promised em-ployees a retirement plan if they refrained fromjoining or assisting the Union;(3) on or aboutDecember 2 encouraged its employees to negotiatedirectly with it rather than through the Union; (4)on or about December 2, 3, and 6 created amongits employees the impression that it was engaging insurveillance of their union membership and activi-ties; (5)on or about December 3 interrogated itsemployees concerning their union membership andactivities; (6) on or about January 1, 1967, grantedits employees increased commission rates to inducethem to refrain from joining or assisting the Union;and (7) on or about January 12, 1967, threatenedapplicants for employment that they would not behired unless they refrained from joining or assistingthe Union.Such allegations are consideredseriatim.(I) It has been found above that Romano duringhis speech at the special meeting of all of the new-car salemen on December 2 threatened the em-ployees with the loss of free demonstrators,the lossof volume bonuses, the installation of a timeclock,and possible discharge if they joined or assisted theUnion. As also found above, Backus, during his in-terrogation of O'Brien on December 3, threatenedhim with discharge for signing the union petition.(2)During the same speech,Romano impliedlypromised the employees a retirement plan if theyrefrained from joining or assisting the Union.(3) During the same speech,Romano en-couraged the employees to negotiate directly withRespondent rather than through the Union.(4) As hereinabove found,onDecember 3Backus, during his interrogation of and threats toO'Brien,advised him that in any event Respondentwould find out if he had signed the union petition,and Romano,during his interrogation of O'Brien,afterO'Brien said he had not signed the petition,advised him that Romano would eventually findout, and on December 6 Backus advised O'Brienthat Backus was aware that Chisholm had engagedin union activities and that Palmosky had signed theunion petition and Simpson had not,thereby creat-ing the impression that Respondent was engaging insurveillance of its employees'union membershipand activities.(5)As hereinabove found, on December 3Backus, Iacuone,and Romano interrogated O'Brienabouthisunionactivities,particularlywithreference to signing the union petition,and Backusand Romano coupled such interrogation with directand implied threats of discharge for engaging inunion activities and with the impression of surveil-lance thereof.(6) As found above, on January 1, 1967,Respondent granted its employees an increasedcommission rate of $60 on the sale of each new car,whichcoincidedwiththecommissionrateChisholm had told the salesmen the Union hoped toobtain from Respondent.Romano admitted thatevery salesman had informed him that the Unionhad `promised" to obtain a $60 commission on thesale of each new car.Respondent admittedly didnot advise or consult the Union about this increaseincommission rates,althoughRespondent hadreceived the Union's oral and written request forrecognition and bargaining,to which Respondentnever replied. The record establishes, and I find,that Respondent granted this increased commissionfor the purpose of inducing its employees to refrainfrom joining or assisting the Union.(7) As hereinabove found, on or about January12, 1967, Romano and Norvell, after agreeing toemploy Lamoureux as a salesman,interrogated himabout his union activities and in effect informedhim that Respondent would not hire applicants whowere members of the Union or engaged in unionactivities.As a result Lamoureux decided not to ac-cept employment from Respondent because he wasan active member of the Union and its executiveboard.By the conduct found above in (1) through (7)inclusive,Respondent interfered with, restrained,and coerced its employees in the exercise of rightsguaranteed them by Section 7 in violation of Sec-tion 8(a)(1) of the Act.D.Discrimination in Hire or Tenure, Terms, orConditionsof Employment1.The refusal to hire KibbeThe complaint alleged that on or aboutDecember 1 Respondent refused to hire Kibbe, anapplicant for employment,because of his unionmembership or activities.As hereinabove found, onDecember 1, after originally offering to employKibbe on November 30, lacuone refused to hirehim after learning that he had been fired at AloiFord because he had signed the union petitionthere.Iacuone admitted that Kibbe was a goodsalesman.lacuone's alleged reason for refusing to ROMANO FORD, INC.hireKibbe was his drinking habit.Nevertheless,Kibbe testified,lacuone admitted,and O'Brien didnot deny that Respondent had offered Kibbe em-ployment on three different occasions during thepreceding 2 years, at which times Respondent wasfully aware of Kibbe's drinking habit.Contrary tothese facts admitted by Iacuone and undenied byO'Brien,Romano testified that on such prior occa-sionsRespondent had refused to hire Kibbebecause of his drinking problem.After telling Kibbe that Respondent could usehim, telling him to report on Friday, telling him thetime the sales meetings were held and explainingthe pay plan to him,lacuone changed his mindafter learning that Kibbe had been fired by Aloibecause of engaging in activities on behalf of theUnion.In the light of Respondent's prior offers ofemployment to Kibbe with full knowledge of hisdrinking habit,and Respondent's admitted need forgood salesmen,itseems clear and I find thatRespondent's alleged reason for refusing to hireKibbe was a pretext.A preponderance of the relia-ble, probative,and substantial evidence in the en-tire record convinces me, and I find,that Respon-dent refused to hire Kibbe because of his activitieson behalf of the Union,thereby discriminatinagainst him in violation of Section 8(a)(3) and (11of the Act.2.The discharge of ChisholmThe complaint alleged that on or aboutDecember 3RespondentdischargedChisholmbecause of his union membership or activities. Ashereinabove found,on December 3, 1 hour or soafter Stewart's request for recognition and bargain-ing,which Respondent refused to acknowledge,Respondent interrogated a salesman concerning theunion activities, particularly the signing of theunion petition,and threatened discharge for signingit.About an hour later,after learning that Chisholmhad circulated and secured the signature of thesalesmen on the petition,Respondent dischargedChisholm.lacuone first told Chisholm that he wasbeing let go because Respondent'ssaleshaddeclined and it was necessary to reduce the salesforce.When Chisholm challenged this allegedreason,pointing out that there were seven salesmenbelow him in current sales, Iacuone changed thereason and told Chisholm he was being dischargedbecausehewas too "nosey."Immediatelythereafter Romano advanced the same reason toChisholm.Neither advised him specifically whatthat meant.Respondent's evidence concerning its decision todischarge and its reasons for discharging Chisholmisa maze of contradictions,inconsistencies, con-flicts,and variances,withmany of the reasonslacking currency and some of little or no substance.Chisholm worked for Bender Ford from December1963 until March 1965 when Respondent took overas successor.He continued working for Respondent413until December 1965, when he left to work for AloiFord.Respondent rehired Chisholm around March1becauseRespondent considered him a goodsalesman.Romano was the first witness called. Hetestified that he and lacuone made the decision tofireChisholm a couple of days before December 3and they had not fixed a specific date.Romanostated that the only reason for Chisholm's dischargewas his looking through Respondent's confidentialinvoice files,normally kept in or on the salesmanagers'and Romano's desks.Romano said thatthe last time Chisholm had done this was approxi-mately 3 or 4 weeks before his discharge,and thathe had been warned not to do so then and on prioroccasions by Romano, Iacuone,and Romano'ssister.According to Respondent,it did not want thesalesmen to see the manufacturer's invoice becauseit revealed the cost of the car to Respondent, andthus indicated the maximum amount Respondentcould allow on a trade-in, which knowledge mightpsychologically impede a salesman in trying tosecure the list price from a customer.Romano first testified that Chisholm came toRomano's office immediately after lacuone firedhim and that Romano knew that he had been firedbecause lacuone had informed him. Upon beingshown his affidavit,which stated the contrary,Romano changed his testimony and admitted thathe did not know that lacuone had fired Chisholmwhen the latter came to Romano's office.Romanoconceded that he told Chisholm that he had beenfired because he was too nosey. Romano also con-ceded that was the only reason.To the contrary, inhis affidavit Romano advanced additional reasonsforChisholm'sdischarge, includingChisholmrequesting Respondent for a salary of $100 for thesalesmen and always talking to the salesmen. Thiswas an obvious reference to Chisholm'sadvisingthe salesmen when he sought their signatures on thepetition what benefits the Union hoped to securefor them,including a weekly salary and increasedcommissions on the sale of new cars.Romano alsoadmitted in his affidavit that he told Chisholm hewas a troublemaker because he was never satisfied,was not happy with working conditions, and shouldbe glad he was fired. Again contrary to histestimony,Romano stated in his affidavit that he,lacuone,and Backus had discussed dischargingChisholm a week before and he had advised theother two to fire Chisholm when they had enoughon him.Contrary to Romano,Iacuone testified that healone made the decision to fire Chisholm. lacuoneinsisted that no one else participated in the deci-sion. lacuone said that Romano did not even knowabout Iacuone's decision to fire Chisholm untilafter the fact.lacuone first testified that he decidedto fire Chisholm 2 or 3 weeks before December 3.Iacuoneadvanced approximately 10 differentreasons for Chisholm's discharge.lacuone referredto his various reasons as violations of Respondent'srules.His first reason was Chisholm'sparking his 414DECISIONSOF NATIONALLABOR RELATIONS BOARDdemonstrator on a portion of Respondent's proper-ty known as the point, which was supposed to bereserved for customers. The record establishes thatfrom time to time many of the salesmen parked inthis location. Chisholm admitted that from time totime he had parked on the point, but had not doneso that day or for some time prior thereto. Respon-dent admittedthat Scuderiwas oneof the frequentviolators of this "rule," yet on January 4, 1967,after Chisholm's discharge,Scuderi was promotedto truck andfleet sales manager.Another reason alleged by Iacuone for discharg-ing Chisholm was that he was frequently late to thedailymorning sales meetings.Respondent hadadopted a policy of fining each of thesalesmen $1for bein& late, whichamountswere placed in a fundfor a Chistmas party. Other reasons lacuone allegedwere that Chisholm frequently looked at con-fidential files of invoices and wash sheets whichcontained the cost prices paid by Respondent, andin sellinga car to his mother-in-law, after securingan appraisalof the trade-in from lacuone, Chisholmhad secured a higher appraisal from Romano per-sonally, which lacuone consideredgoingover hishead. The transaction had been completed in Oc-tober,more than a month before Chisholm'sdischarge. Iacuone contended that Norvell hadcomplained about the transaction. However, thetransactionwas approved by Romano himself onOctober 22. Another of Iacuone's reasons was thatChisholm had made derogatory remarks aboutRespondent's policies. lacuone explained this asChisholm's attempt to secure better salaries, com-missions,and incentive payments for the salesmen,anotherapparentreferencetothebenefitsChisholm had told thesalesmen,when solicitingtheirsignatureson the petition, that the Unionwould seek to obtain. lacuone admitted that one ofhis reasons for discharging Chisholm was his stir-ring up themen, i.e.,advising them what benefitsthey might hope to get. Another reason advancedby Iacuone was that Chisholm had said he thoughthe should be in line for a sales manager's job.Another reason lacuone stated was that Chisholmhad verbally attacked other management personnel.When questioned about this, he stated that he wasreferring to Scuderi and O'Brien, who had not heldmanagementpositions formore than 6 monthsprior to Chisholm's discharge.Although lacuone said he decided to fireChisholm 2 or 3 weeks before, another reason Iacu-one advanced was that Chisholm that day and 1 or2 previous days had been creating groups ofsalesmenon the showroom floor, again an apparentreference to Chisholm's solicitation of signatures onDecember 1. As a matter of fact, on December 3Chisholm had not only not been gathering in groupswith other salesmen but had deliberately made him-self scarce that morning because he knew thatStewartwas coming to see Romano. Anotherreason advanced by Iacuone was that Chisholmtook a negative view of Respondent's incentivecontests in connection with the sale of certain cars.Contrary to Chisholm, Romano, and his own state-ment ofhaving decided 2 or 3 weeks before, lacu-one testified that another reason was that Chisholmhad parked his car on the point that very day andhad failed to move it even though lacuone hadrequested him to do so.Iacuonesubsequently changed his testimony thathe alone had made the decision to fire Chisholmapproximately 2 or 3 weeks before and testifiedthat on the morning of December 3 he discussed itwith Backus and they then jointly decided to fireChisholm. After referring to Chisholm's looking atconfidential files containing invoices and washsheets as havingoccurredin the past,lacuone againchanged histestimonyand said that on the morningof December 3 he found Chisholm lookingthroughsuch private files.To the contrary,Romanotestified that the lastinstanceof such action byChisholm occurred 3 or 4 weeks before hisdischarge. During hisexplanationof why he firedChisholm, lacuone stated that the firsttime he hadlearned of any union activitywas duringthe firstweek of January. Subsequently he admitted that onDecember 3 he learned about the circulation of theunion petition and thus was aware of Chisholm'sunion activity before his discharge. A final reasonadvanced by Iacuone for Chisholm's discharge wasthat he had called Romano a "guinea." The recordestablishes that this occurredsometime afterChisholm was fired during a conversation betweenhim and some friends of Italian extraction, not inRomano's presence, and thus could have had nobearing upon the discharge. Iacuone attempted togild the lily by testifying that Chisholm's automo-bile sales had slipped substantially in October,which lacuonesaidshould not have been the case.However, Respondent subsequently stipulated thatfor the month of October Chisholm led the entirestaff in sales.Backus, the other new-carsalesmanager, waswith Iacuone when the latter fired Chisholm.Backus admitted that his interrogation of O'Brienconcerning the union activities occurred beforeChisholm's discharge. According to Backus, contra-ry to the testimony of both Romano and Iacuone,Respondent's reason for firing Chisholm wasbecause December was the worst month in thebusiness, Respondent decided to cut its sales force,and Chisholm was difficult to work with. However,Chisholm was number one insalesfor the month ofOctober, had seven salesmen below him in sales forthe month of November, and Backus conceded thatevery automobile dealer was always looking forgoodsalesmen.Chisholm, whom I credit, testified that during themonth prior to his discharge he was never warnedor reprimanded about any of the alleged violationsof rules and other misconduct testified to b lacu-one, with the possible exception of a $1 fine for ROMANO FORD, INC.being late,and had never been threatened withdischargefor any ofthe reasonsenumerated byIacuone.On or aboutDecember13Chisholmreturned to Respondent'sofficeand talked toRomano concerning some moneywhich Respon-dent had deducted from Chisholm's pay for thepurpose of Chistmas bonuses.During the conversa-tion,Romanotold Chisholm thatRomano had in-tended tomake him a sales manager buthe was nolongeran employee because hehad stabbedRomanoin the back. Chisholm asked Romano whathe meant.Romano replied thatChisholm knewwhatRomano meant.Chisholm then told Romanothat if he thought Chisholm was a member of theboard of directors of the UnionRomano wasmistaken.The contradictory,conflicting,inconsistent, andin some instances insubstantialreasons advanced byRespondent'sofficialsforthedischargeofChisholm tend to establish that they were not infact the reason for his discharge but were pretextsdesigned to cover up the real reason. Beyonddispute the record establishes Respondent's strongantipathy toward the Union and its employees'union activities,accompanied by interrogation,threats, and promisesof benefitto discourage suchactivities.Patently Iacuone was willing to seizeR on every incident,both real andfancied,duringisholm's entire tenureof employment, as anotherreason for his discharge, in order toconceal thetrue reason.A preponderanceof the reliable,probative,and substantial evidence in the entirerecord convinces me, andIfind, thatRespondent'sreal reason for dischargingChisholm washis unionactivities,and that Respondenttherebydis-criminated against him in violationof Section8(a)(3) and(1) of the Act.E.Refusal ToBargain1.The appropriate unitThe complaint alleged,Respondent admitted,and I find that the following constitutes a unit ap-propriate for the purposes of collective bargainingwithin themeaning ofthe Act:All full time and part time new and used carand truck salesmen employed by Respondentat itsSyracuse, New York showrooms and lots;excluding all service department employees,parts department employees, professional em-ployees, clerical employees,and all other em-ployees, guards and supervisors as defined inthe Act.'N L.R Bv.GothamShoeCo.,359 F 2d684 (2nd Cir.1966);BauerWelding,Inc v.N.L.R.B.,358 F.2d 766(8th Cir.1966);N L R B vSecurity Planting Co,356 F.2d 725(9th Cir 1966),N L R.B. v GlasgoitCo.,356 F.2d 476(7th Cir.1966),HappachvN L R.B.,353 F.2d 629 (7thCir 1965);N.L.R.B.v.CumberlandShoe Corporation,351 F.2d 917 (6th4152.The majority designationThe complaint alleged that on and afterDecember 3 Respondent failed and refused to bar-gaincollectively with the Union as the exclusivecollective-bargaining representative of all the em-ployees in the above-described appropriate unit.The parties stipulated that there were 17 salesmenin the appropriate unit during the relevant period.There can be no question that the recordestablishesthat on or before December 1 a majority(10) of Respondent's salesmensigned the docu-ment authorizing the Union to represent them astheir exclusive collective-bargaining agent, that theUnion orally and in writing requested Respondentto recognize and bargain with the Union as suchrepresentative,and that thereafter Respondentignored such request and failed and refused torecognize or bargain with the Union. However, itmust now be considered well settled that theGeneral Counselmustprove a majority of validauthorization signatures not secured by coercion orsignificantmisrepresentation as to purpose, andthat a representation by the solicitor of such signa-tures that the purpose of the document is "only,""merely," "just" or some such synonym to securean election will vitiate such signatures and destroythe apparent majority.4As hereinabove found, Chisholm, before helearned the legal significance of such synonymsshortlybefore the hearing in this proceeding,clearly admitted that his understanding derivedfrom Stewart was that the only purpose of the"petition," as he and Stewart characterized it, wasto secure an election on the question of unionrepresentation, and that in substance he conveyedthisunderstanding to each of the signers. InChisholm's earlier affidavits he was certain that thepetitionwas only for the purpose of securing anelection,and confirmed this by stating:Iam positive that Stewart said we would nothave a union if the salesmen signed the peti-tion-the impression I got was that the petitionwould be used to get a vote to see if a majoritywanted a union.Chisholm further stated that he told each of thesigners that by signing the petition they could get avote to try to get the Union in. Chisholm also statedthat Stewart said nothing about negotiating or thatthe signers would become members of the Union.The conclusion that Chisholm conveyed his un-derstanding of the only purpose of the petition tothe signersis corroborated by the fact that the onlythree signers called as witnesses each testified inCir. 1965),N L R.B v Koehler Wholesale Restuarant Supplies,328 F 2d770 (7th Cir 1964),Lake Butler Apparel Company,158 NLRB 863 (1966),Southbridge Sheet Metal Works,158 NLRB 819 (1966)CfN L R B v.Peterson Bros ,Inc ,342 F 2d 221 (5th Cir 1965),Englewood LumberCompany,130 NLRB 394 (1961) 416DECISIONSOF NATIONALLABOR RELATIONS BOARDsubstance that Chisholm told him that the only pur-pose of signing the petition was to secure an elec-tion on the union question.Even if these three werethe only signers to whom Chisholm made such arepresentation,this would destroy the union majori-ty.However,Iam convinced and find thatChisholm made substantially the same representa-tion to all of the salesmen before they signed thepetition.It is entirely possible that some of thesigners were in favor of an election but not in favorof the Union. It follows and I find that the Uniondid not represent a valid majority at the time of therequest and refusal to bargain.The complaint also alleged that Respondent en-gaged in the unfair labor practices of interference,restraint,and coercion and discrimination foundhereinabove in order to undermine the Union anddestroy its majority status.While it seems clear thatthe equities of the situation are on the side of theUnion,since the record establishes that Respon-dent, as soon as it learned of the union activity, en-gaged in flagrant unfair labor practices for the pur-pose of undermining the Union both before andafter the request to bargain, it cannot be concludedthat such conduct had the effect of destroying amajority status which the Union never in fact had.On the other hand, the record establishes no reasonwhy the Union could not have made a full and cor-rect disclosure to prospective signers of the purposeof the authorization document,namely, if 30 per-cent or more of the employees signed,it could beused to secure an election,and if more than 50 per-cent of the employees signed, it could be used bothto secure an election and as proof that the Unionrepresenteda majority ofthe employees and there-fore legally could'request recognition and bargain-ingwithout an election.While it is clear thatRespondent engaged in unfair labor practices forthe purpose of undermining the Union,no case hasbeen called to my attention in which either theBoard or the courts have found a refusal to bargainand entered a bargaining order absent proof thatthe Union had a valid majority status at some point.The situation here is necessarily distinguishablefrom that where an employer engages in unfairlabor practices designed to and which in factdestroy a union'smajority,and then refuses to bar-gain, and thus is ordered to recognize and bargainwithsuch union.'Upon a consideration of all of the reliable,proba-tive, and substantial evidence in the record, I con-clude and find that the General Counsel has failedto sustain his burden of proving that Respondentrefused to recognize and bargain with the Union inviolation of Section 8(a)(5) of the Act.Upon the basis of the foregoing findings of fact`Aaron Brothers Company,158 NLRB 1077 (1966),Southbridge SheetMetalWorks,158 NLRB 819(I966),Strvdel Incorporation,156 NLRB 85(1966),fern Mfg, Inc,156 NLRB 43(1966),Harvard Coated ProductsCo, 156 NLRB 162 (1965),Serpa, Inc,155 NLRB 99 (1965) Cfand upon the entire record in the case,Imake thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce, andtheUnionisa labor organization,within the meaningof the Act.2.By interferingwith,restraining, and coercingits employees in the exercise of rights guaranteed inSection7 of the Act, Respondentengaged in unfairlabor practiceswithin themeaning of Section8(a)(1) of the Act.3.By refusing to hire Kibbebecause ofhis unionactivities,and dischargingChisholm because of hisunion activities,Respondent engaged in discrimina-tion to discourage membershipintheUnion,thereby engaging in unfair labor practices withinthe meaning of Section 8(a)(3) and(1) of the Act.4.Respondent has not,as alleged in the com-plaint,refused to bargainwith the Unionwithin themeaning of Section 8(a)(5) and(1) of the Act.5.The aforesaidunfair laborpractices affectcommerce within the meaning of Section2(6) and(7) of the Act.THE REMEDYHaving foundthatRespondent engaged in certainunfair labor practices,Ishall recommend that itcease and desist therefrom and take certain affirm-ative action of the type which is conventionallyorderedin such cases asprovidedin the Recom-mended Order below, which I find necessary toremedy andto remove the effects of the unfairlabor practices and to effectuatethe policies of theAct. Becauseof the character and scope of the un-fair laborpracticesfound,Ishall recommend abroad cease-and-desist order."Upon theforegoingfindings of fact,conclusionsof law, and the entire record, and pursuant to Sec-tion 10(c) of the National LaborRelations Act, asamended,Ihereby issuethe following:RECOMMENDED ORDERRomanoFord, Inc., its officers,agents, succes-sors, and assigns,shall:1.Cease and desist from:(a) Threatening its employees with discharge,loss of free demonstrators,loss of bonuses or instal-lation of a timeclock for joining or assisting a labororganization.(b) Encouraging its employees to negotiatedirectlywith Respondent rather than through alabororganization.N L R Bv Johnnie'sPoultry,344 F.2d 617 (8th Cir. 1965)'NLRB v. Erpress Publishing Company,312 US 426(1941),N L R B. v. Enhr,stleMfgCo., 120 F 2d 532 (4th Cir. 1941),ConsolidatedIndustries, Inc.,108 N LRB 60 (1954), and cases cited therein ROMANO FORD, INC.417(c) Promising its employees a retirement plan orprogram for refraining from joining or assisting alabor organization.(d) Creating among its employees the impres-sion of surveillance of their union membership oractivities.(e)Coercively interrogating its employees con-cerning their union membership or activities.(f)Granting its employees increased commissionrates or any other changes in their terms or condi-tions of employment for the purpose of inducingthem to refrain from joining or assisting a labor or-ganization;provided,however, that nothing hereincontained shall be construed as requiring Respon-dent to revoke the increased commission ratesheretofore granted its employees.(g)Threatening applicants for employment thatthey will not be hiredunlessthey refrain from join-ing or assisting a labor organization.(h)Discouragingmembership in InternationalAssociation of Retail Automobile Salesmen & Ser-vicemen,Ind., or any other labor organization of itsemployees,by discharging, refusing to hire, or inany other manner discriminating against employeesin regard to hire or tenure of employment or anyterm or condition of employment.(i) Inanyothermanner interferingwith,restraining, or coercing its employees in the exer-cise of rights guaranteed to them by Section 7 ofthe Act.2.Take the following affirmative action whichwill effectuate the policies of the Act:(a)Offer Donald Chisholm immediate and fullreinstatementtohisformerorsubstantiallyequivalent position, and offer Jay R. Kibbe im-mediate employment as a salesman,without preju-dice to any seniority or other rights and privilegespreviously enjoyed or which would have accrued,and make each of them whole for any loss of pay hemay have suffered by payment to him of a sum ofmoney equal to that which he would normally haveearned from the date of his discharge and the dateof his refusal of employment, respectively, to thedate of such offer of reinstatement, less his netearnings during said period(Crossett Lumber Com-pany,8 NLRB 440), said backpay to be computedon a quarterly basis in the manner established bythe Board in F.W. Woolworth Company,90 NLRB289, together with interest thereon at the rate of 6percent perannum(IsisPlumbing & Heating Co.,138 NLRB 716).(b)Notify Donald Chisholm and Jay R. Kibbe ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.(c) Preserve and, upon request, make availableto the Board or its agents,for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to determine theamount of backpay due under this Order.(d) Post at its new-car office and its used-car lotinSyracuse,New York, copies of the attachednotice marked "Appendix".7 Copies of said notice,on forms provided by the Regional Director for Re-gion 3, after being duly signed by Respondent'srepresentative shall be posted by Respondent im-mediately upon receipt thereof, and bemaintainedby it for 60 consecutive days thereafter,in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken to insure that said notices arenot altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 3, inwriting, within 20 days from the date of receipt ofthisDecision,what steps Respondent has taken tocomply herewith.'I In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order"8 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 3, in writing,within 10 days from the date of this Order, what stepsRespondent has takento comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuantto the Recommended Order of a TrialExaminerof the National Labor Relations Boardand inorder to effectuate the policies of the Na-tional LaborRelationsAct, as amended, we herebynotify our employees that:WE WILL NOT discourage membership in In-ternationalAssociation of Retail AutomobileSalesmen & Servicemen,Ind.,or any otherlabororganizationofour employees, bydischarging, refusing to hire, or in any othermanner discriminating againstemployees in re-gard to hire or tenure of employment or anytermor condition of employment.WE WILL NOT threaten our employees withdischarge, loss of free demonstrators, loss ofbonuses, orinstallationof a timeclock for join-ing or assistingthe above-named or any otherlabor organization.WE WILL NOT encourage our employees tonegotiatedirectly with us rather than throughthe above-named or any other labororganiza-tion. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT promise our employees aretirement plan or program for refraining fromjoining or assisting the above-named or anyother labor organization.WE WILL NOT create among our employeesthe impression of surveillance of their unionmembership or activities.,WE WILL NOT coercively interrogate our em-ployees concerning their union membership oractivities.WE WILL NOT grant our employees increasedcommission rates or any other changes in theirterms or conditions of employment to inducethem to refrain from joining or assisting theabove-named or any other labor organization.However, we are not required to revoke the in-creased commission rates heretofore granted.WE WILL NOT threaten applicants for em-ployment that they will not be hired unlessthey refrain from joining or assisting the above-named or any other labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of any of the rights guaranteed themby the National Labor Relations Act.WE WILL offer Donald Chisholm immediateand full reinstatement to his former or substan-tiallyequivalent position, and offer Jay R.Kibbe immediate employment as a saleman,without prejudice to any seniority or otherrightsand privileges previously enjoyed orwhich would have accrued, and make themwhole for any loss of pay which they may havesuffered as a result of our discriminationagainst them.All of our employees are free to become,remain,or refrain from becomingor remaining,members ofthe above-named or any other labororganization,except to the extent that such right may be affectedby an agreement conforming to the provisions ofSection 8(a)(3) of the National LaborRelationsAct.ROMANO FORD, INC.(Employer)DatedBy(Representative) (Title)Note:We will notify Donald Chisholm and JayR. Kibbe if presently serving in the Armed Forcesof the United States of their right to full reinstate-ment upon application in accordance with theSelective Service Act and the Universal MilitaryTraining and Service Act, as amended, afterdischarge from the Armed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, The 120 Building, 120 Delaware Avenue,Buffalo, New York 14202, Telephone 842-3100.